COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Clements and Senior Judge Coleman


GWENDOLYN SALES
                                            MEMORANDUM OPINION *
v.   Record No. 0250-03-4                       PER CURIAM
                                               JULY 22, 2003
ALEXANDRIA DEPARTMENT OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald M. Haddock, Judge

            (Gwena Kay Tibbits; Law Offices of Gwena Kay
            Tibbits, on brief), for appellant.

            (Mary Elliott; Office of the City Attorney,
            on brief), for appellee.

            (Dorathea J. Peters; Peters & Mullins, on
            brief), Guardian ad litem for the children.


     Gwendolyn Sales (mother) appeals the decision of the trial

court terminating her residual parental rights in four of her

children, Malik, William, Cristal and Moisha (collectively, "the

children").   On appeal, mother contends the trial court erred by

finding (1) she, without good cause, had been unwilling or unable

to remedy substantially the conditions which led to the foster

care placement of the children; and (2) the termination of her

residual parental rights was in the best interests of the



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
children.   The Alexandria Department of Social Services (ADSS)

raises one issue on appeal:    whether it was appropriate for the

trial court to consider evidence as of the date of the trial

rather than evaluating the facts as of the date of the foster care

review hearing in the juvenile and domestic relations district

court (JDR court).    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

                              BACKGROUND

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

     In her opening brief, mother admits that she is a chronic

drug abuser.   The record indicates mother has a twenty-year

history of drug abuse.    In December 1999, ADSS became involved

with the family after one of the children was born addicted to

illegal substances.    ADSS implemented services to assist mother

with the goal of teaching her effective parental skills.   ADSS

also coordinated mother's enrollment in an outpatient drug

treatment program.    However, in April 2000, mother dropped out of

the program and disappeared for months.    ADSS and the guardian ad

litem (GAL) for the children requested a show cause because mother



                                - 2 -
was not cooperating with ADSS and she was not involved in

substance abuse treatment.    In November 2000, mother vowed to

cooperate and to reenter substance abuse treatment.

        For about six months, mother complied with ADSS intensive

services, and in February 2001 she was admitted into a drug

clinic.    Mother complied with the treatment until she had a

relapse in May 2001.    After May 2001, mother had sporadic contact

with ADSS and she was discharged from the drug clinic due to

testing positive for drug use, missing meetings, and

non-compliance with the rules.

        In August 2001, ADSS filed a petition alleging that the

children were abused and/or neglected.    The petition also

requested that the JDR court order the removal of the children

from mother's care and the placement of the children into foster

care.    ADSS made the requests based on mother's lack of

cooperation with substance abuse treatment, her "drug environment

lifestyle," her frequent absences from home, her provision of

inadequate caretakers for the children, and her lack of

cooperation with ADSS.    In addition, some of the children had

untreated medical and dental conditions.    Several of the children

were not enrolled in school, and one child was developmentally

delayed.

        In September 2001, the JDR court ordered the removal of the

children from the home, finding that all of the children were



                                 - 3 -
abused and neglected.   The court also ordered mother to either

enter a residential drug treatment program or go to jail.   Mother

entered a three-month residential drug treatment facility in

September 2001.   While there, she maintained contact with her

children, but she did not participate in her children's therapy

sessions.   After completing the three-month program, the

recommended treatment plan was for mother to enter a women's

recovery facility.   However, mother returned home.

     On May 23, 2002, ADSS presented the JDR court permanency

plans for the children with the goal of return to parent on the

conditions that mother remain sober and initiate parental skills

training.   Mother maintained that she had been drug-free from

September 7, 2001 until May 23, 2002.   The JDR court set the

matter for a full hearing and requested evidence that mother was

maintaining consistent sobriety.   After May 23, 2002, mother

missed five substance abuse therapy sessions, she missed several

drug screening tests, and she missed two court hearings.

     Thereafter, in July 2002, ADSS changed the goal from return

to parent to adoption, stating that it did not appear that mother

would be able to reach a state of recovery and parental ability to

meet her children's needs.   A risk assessment completed prior to

mother's most recent relapse indicated the children were at "high

risk," meaning that it was "not likely that timely permanency

and/or child well-being will be achieved."   ADSS and numerous



                               - 4 -
drug-related services had worked intensively with mother for two

and one-half years on her sobriety issues.   ADSS also found that

mother was "in denial" about the special needs of her children and

the fact that her constant drug use had affected her children and

resulted in their neglect.

     On October 17, 2002, the JDR court approved the foster care

plans with goal of adoption and terminated mother's parental

rights to the four children.   After the October 2002 termination

hearing, ADSS informed mother that she could arrange for

visitation with the children, but she never made the arrangements.

On December 23, 2002, mother entered a social detoxification

program, which consisted of daily group therapy meetings.    Mother

also appealed the decision of the JDR court to the circuit court.

     At the time of the January 3, 2003 hearing in the trial

court, mother had been "clean" for about thirty days.   Tracy

Underhill, a therapist and substance abuse worker for the City of

Alexandria, testified that mother was in the early recovery stage

of rehabilitation and would probably need several more years of

substance abuse treatment.   The GAL for the children joined ADSS

in asking for the termination of mother's parental rights.   The

GAL stated that mother does not recognize that her addiction,

lifestyle, and lack of parenting have caused problems with each of

the children.   The GAL also noted that although mother has had

periods of sobriety, she has relapsed into drug use again.   The



                               - 5 -
GAL opined that the termination of mother's parental rights would

be in the best interests of the children.    The GAL stated that

mother "has a long way to go toward . . . learning what she needs

to parent a child" and the GAL saw "no hope of it being done right

now in the future."

     The trial court terminated mother's parental rights pursuant

to Code § 16.1-283(B) and (C).    The trial court found that mother

had primarily been making efforts to deal only with her addiction

problems and "without great success."     Yet, mother had "virtually

no focus on improving the parenting skills."    The trial court

found that mother "is just not capable of taking care of those

children, and albeit the addiction may be the root cause of that,

her efforts to cure the addiction have been unsuccessful and her

efforts to increase substantially her parenting skills have been

non-existent."

                              ANALYSIS

                            Termination

     "Code § 16.1-283 embodies 'the statutory scheme for the

termination of residual parental rights in this Commonwealth.'"

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(citation omitted).   Subsection (C)(2), one of the subsections

under which the trial court terminated mother's parental rights in

this case, requires proof, by clear and convincing evidence, that

(1) the termination is in the best interests of the child, (2)



                                 - 6 -
"reasonable and appropriate" services have been offered to help

the parent "substantially remedy the conditions which led to or

required continuation of the child's foster care placement," and

(3) despite those services, the parent has failed, "without good

cause," to remedy those conditions.    Clear and convincing evidence

is "'that measure or degree of proof which will produce in the

mind of the trier of facts a firm belief or conviction as to the

allegations sought to be established.'"    Martin v. Pittsylvania

County Dep't of Soc. Servs., 3 Va. App. 15, 21, 348 S.E.2d 13, 16

(1986) (citation omitted).

     Mother contends she made substantial progress to remedy the

conditions which led to the foster care placement of the children

and the trial court's finding that she had been unwilling or

unable to remedy substantially the conditions which led to their

foster care placement was plainly wrong and without evidence to

support it.   However, the evidence, viewed in the light most

favorable to ADSS, established that ADSS made "reasonable and

appropriate efforts" to help mother remedy the conditions which

both "led to" and "required continuation of" the children's foster

care placement.   Code § 16.1-283(C)(2).   Nonetheless, mother

failed to make reasonable progress toward eliminating the

conditions which led to the placement.

     Mother has been a chronic drug abuser for over twenty years.

For more than two years, ADSS and other services made repeated



                               - 7 -
efforts to assist mother in substance abuse rehabilitation and to

assist the children with counseling and other lifestyle matters.

However, mother continued to have relapses and she cooperated with

the service agencies only sporadically.   Mother also lied about

her continuing violent relationship with a man despite a

protective order prohibiting contact between the children and the

man.   The evidence showed that this man had encouraged one of

mother's children to steal.

       Mother's drug use and chosen lifestyle greatly affected the

lives of her children.   In addition, because she has failed to

remedy her addiction problems, mother has not addressed issues

relating to her parenting skills and she has not sufficiently

attended to the children's needs, such as enrolling them in

school, providing adequate supervision, and providing appropriate

medical treatment.   Although a parent's limitations are factors

for the court to consider, they do not necessarily constitute good

cause for failing to remedy the conditions leading to foster care

placement.   See Lecky, 20 Va. App. at 312, 456 S.E.2d at 541.

       Furthermore, "[i]t is clearly not in the best interests of a

child to spend a lengthy period of time waiting to find out when,

or even if, a parent will be capable of resuming his

responsibilities."   Kaywood v. Halifax County Dep't of Soc.

Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990) (citation

omitted).



                                - 8 -
                  In determining what is in the best
             interests of the child, a court must
             evaluate and consider many factors,
             including the age and physical and mental
             condition of the child or children; the age
             and physical and mental condition of the
             parents; the relationship existing between
             each parent and each child; the needs of the
             child or children; the role which each
             parent has played, and will play in the
             future, in the upbringing and care of the
             child or children; and such other factors as
             are necessary in determining the best
             interests of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191

(1986).

     All four of the children have significant needs, including

physical, emotional, academic and medical necessities.      Two of

the children have been placed in therapeutic foster homes

because of their extensive special needs.     Mother has not

provided a stable environment for the children, and she has been

unable to address her lack of parenting skills because of her

addiction.    "The trial court's judgment, 'when based on evidence

heard ore tenus, will not be disturbed on appeal unless plainly

wrong or without evidence to support it.'"      Logan v. Fairfax

County Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d

460, 463 (1991) (citation omitted).      The record supports the

trial court's finding that ADSS presented clear and convincing

evidence satisfying the statutory requirements of Code




                                 - 9 -
§ 16.1-283 and establishing that termination of mother's

parental rights is in the children's best interests.

                     Consideration of Evidence

     The trial court properly considered evidence of the

family's circumstances between the time of the May 2002 hearing

in JDR court and the date of the trial.   An appeal from the

juvenile court must be heard de novo by the circuit court.       Code

§ 16.1-136.   "'A de novo hearing means a trial anew, with the

burden of proof remaining upon the party with whom it rested in

the juvenile court.'"   Parish v. Spaulding, 20 Va. App. 130,

132, 455 S.E.2d 728, 729 (1995) (citation omitted).    "[A]t a

trial de novo in the circuit court, the parties are not

restricted to the evidence presented before the juvenile court.

The circuit court must consider all relevant evidence, even if

such evidence had not been considered by the juvenile court."

Fairfax County Dep't of Family Servs. v. D.N., 29 Va. App. 400,

406, 512 S.E.2d 830, 832 (1999).   "A trial court is required to

consider any relevant evidence developed prior to the hearing

date that may impact on the child's best interests."    Parish, 20

Va. App. at 132-33, 455 S.E.2d at 729.

     Accordingly, we summarily affirm the decision of the trial

court.

                                                          Affirmed.




                              - 10 -